Withey, /., dissenting: I agree with the majority that Meyer's Estate v. Commissioner, 200 F. 2d 592 (C.A. 5), reversing 15 T.C. 850, is distinguishable from this case. However, I do not think that the distinguishing factors are those which will affect the decision of the Court of Appeals for the Fifth Circuit should this case be appealed thereto. Regardless of whether or not taxpayer’s mistake here was a material mistake of fact, it seems to me that court will decide that it was a material mistake of fact, and there being no regulatory prohibition in this case against a late election, as there was in Meyer, in my opinion the Fifth Circuit on appeal would find no difficulty in permitting this taxpayer to change his election. For that reason we are bound by Jack E. Golsen, 54 T.C. 742, and should therefore decide the case for the taxpayer to avoid an unnecessary appeal.